DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 03/16/2022 (“03-16-22 OA”), the Applicant amended independent claim 1 and added new claim 19 in a reply filed on 04/12/2022.
Currently, claims 1-19 are pending.
Response to Arguments
Applicant’s amendments to claim 18 have overcome the claim objections as set forth under line item number 1 in the 03-16-22 OA.
Applicant’s amendments and remarks regarding independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-4 in the 03-16-22 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed.
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the light of each single emitter is directed into a specially assigned solid angle region and each solid angle region overlaps at most partially with each of the other solid angle regions.
Claims 2-17 are allowed, because they depend from the allowed claim 1.
Independent claim 18 is allowed, because claim 18 includes previously-indicated allowable subject matter of claim 18 as set forth under line item 6 in the 03-16-22 OA.
Independent claim 19 is allowed, because claim 19 includes previously-indicated allowable subject matter of claim 7, which has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims, as set forth under line item number 5 in the 03-16-22 OA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895